70 U.S. 310 (1865)
3 Wall. 310
THE GRANITE STATE.
Supreme Court of United States.

*313 The case was now here for review, and was argued by Mr. Benedict, for the owners of the barge, and by Mr. Owen, contra, for those of the steamer.
Mr. Justice GRIER delivered the opinion of the court.
It is not controverted, that the barge, which was fastened to the end of the pier, was in a place she was entitled to occupy; that she was not required to have a light suspended during the night time, as vessels anchored in the channel are required; nor to have a watch kept on board to warn off steamboats using the channel of the river. She was not on any track the steamer was required to take; and, being incapable of motion, cannot be justly charged with any participation or fault in causing the collision.
As in the case of The Louisiana, recently decided,[*] there *314 was no unusual convulsion of the elements or sudden hurricane which nautical men could not anticipate; no vis major, causing a collision which a proper display of nautical skill might not have prevented.
Under such circumstances we are not called upon to inquire wherein the steamboat was not managed with proper nautical skill; whether the bright light which the steamboat had, or ought to have had, was not sufficient to warn her in time of her proximity to the pier if careful watch had been kept; whether she should not have backed her engine instead of rushing forward; whether she should have ported or starboarded her helm. All these inquiries are superfluous where the collision was caused by a vessel having the power to move or stop at pleasure in a channel of sufficient breadth, without any superior force compelling her to the place of collision. The fact that in these circumstances the steamboat did collide with the barge is conclusive evidence that she was not properly managed, and that she should be condemned to pay the damages caused by the collision.
There seems to have been some controversy in the District Court as to the measure of damages. No less than three different reports were made by the master on the subject. The parties have no right to complain of the instructions or opinions delivered by the court. There cannot be an established market value for barges, boats, and other articles of that description, as in cases of grain, cotton, or stock. The value of such a boat depends upon the accidents of its form, age, and materials; and as these differ in each individual there could be no established market value. A person may make considerable profits by the use of an old hulk of little value in the market for vessels. His loss cannot be measured by the ratio of her profits, as he might supply himself with another at a much cheaper rate. But when the injured vessel is not a total loss, and is capable of being repaired and restored to her original situation, the cost necessary to such repair cannot be said to be an incorrect rule of damages.
We do not feel called upon to decide between the opinions of witnesses who have given their guesses on the subject of *315 the value of this rotten hull; and we see no reason to doubt the correctness of the decision of the district judge on the subject.
The judgment of the Circuit Court must be therefore reversed, and the judgment of the District Court affirmed with costs.
DECREE ACCORDINGLY.
NOTES
[*]  Supra, p. 164.